DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
Applicant’s preliminary amendment of the claims, filed 03/08/2019, has been entered and considered in full. 
Status of Claims
Claims 1-17 are currently under examination.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 03/08/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS documents have been fully considered by the examiner.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/EP2017/072974, filed 09/13/2017, is acknowledged. 
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to EP 16306156.7, filed 09/13/2016 acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims that depend directly or indirectly from claims 1, 10-17 are also rejected due to said dependency.   
Claims 1 and 17 recite “each image associating to each pixel of the image the amplitude of the measured signal in the magnetic resonance imaging technique and the phase of the measured signal in the magnetic resonance imaging technique”. The specification does only repeat word for word the claim limitation without additional description.  The specification does not provide any description as how each pixel of the image is associated to the amplitude and the phase of the measured signal in the magnetic resonance imaging technique. While it is commonly understood that the measured signal in MRI is a complex signal with a real part and an imaginary part for defining an amplitude and a phase of the signal, the instant specification does not describe the “association” of the each pixel with the amplitude and the phase of the signal in sufficient details. Therefore, the specification does not provide sufficient details in such a way to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.




(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claims 1, 10-17 are also rejected due to said dependency.   
Claims 1 and 17 recite “each image associating to each pixel of the image the amplitude of the measured signal in the magnetic resonance imaging technique and the phase of the measured signal in the magnetic resonance imaging technique”. While it is commonly understood that the measured signal in MRI is a complex signal with a real part and an imaginary part for defining an amplitude and a phase of the signal, the instant specification does not describe the “association” of the each pixel with the amplitude and the phase of the signal in sufficient details. Therefore, it is unclear in what way each pixel of the MRI images is associating both the amplitude and the phase of the measured signal from the magnetic resonance imaging technique. Clarifications are requested via amendments.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The claims do not fall within at least one of the four categories of patent eligible subject matter because claim 15 recite “a computer program product comprising instruction... when said computer program product is executed on a suitable computer device”. Thus, the instant claim encompasses computer programs. However, computer programs, when claimed by themselves, are non-statutory per se.  Therefore, the instant claims are not directed to one of the four patent-eligible subject matter categories: process, machine, manufacture, or composition of matter. See MPEP 2601. 
Claim 16 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory category. Claims that depend directly or indirectly from claim 28 are also rejected due to said dependency. 
Instant claim 16 is drawn to a “computer readable medium having encoded thereon a computer program”. Thus, the instant claims encompass computer programs. However, computer programs, when claimed by themselves, are non-statutory per se.  Therefore, the instant claims are not directed to one of the four patent-eligible subject matter categories: process, machine, manufacture, or composition of matter. See MPEP 2601. To obviate this rejection, the Examiner suggests amending the claimed CRRM as a non-transitory computer-readable medium. However, Applicant is reminded that any amendments must be supported by the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 10-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Giraudeau et al. (2014 Proc. Intl. Soc. Mag. Reson. Med. 22:0142; Pub.Date 2014) in view of Quarles et al. (2012 Magn. Reson. Imaging 30:944–953; Pub.Date 2012) with evidential reference Garpebring (2011 PhD thesis Radiation Physics Dept. Radiation Sciences Umea Sweden 127 pages; Pub.Date 2011) in view of Blomqvist et al. (USPN 20110098556 A1; Pub.Date 04/28/2011; Fil.Date 03/11/2009) with evidential reference Eliat et al. (2005 Proc. 4th Intl. Symp. Image Signal Proc. Analysis 136-14; Pub.Date 2005).
a method for post-processing images of a region of interest in a subject to obtain determined parameters, the determined parameters comprising at least one perfusion parameter and at least one transport parameter, each perfusion parameter being relative to the hepatic perfusion and each transport parameter being relative to the hepatic function transport, the images being acquired with a magnetic resonance imaging technique, the magnetic resonance imaging technique being enhanced by a contrast agent, the magnetic resonance imaging technique involving successive echoes of a [...multiple-gradient...] gradient echo sequence (Subject and Methods: MRI sequence as a FLASH sequence as the most commonly used gradient spoiled gradient-echo MRI-sequence in abdominal imaging), each image associating to each pixel of the image the amplitude of the measured signal in the magnetic resonance imaging technique (Subject and Methods: MRI sequence as FLASH sequences with Concentration versus time curves were calculated in the liver and portal vein from FLASH images, with time curve corresponding to time-intensity curves for considered pixel or region of interest) [...and the phase of the measured signal in the magnetic resonance imaging technique ...]. 
Additionally, Giraudeau teaches the method for post-processing comprising at least the phase of: - extracting a time-intensity curve for at least one pixel of the images, to obtain at least one extracted signal (Subjects and Methods: “Concentration versus time curves were calculated in the liver and portal vein from FLASH/MRI images or signal images, reading on extracting signal intensity from FLASH/MRI images from time curve to convert to concentration of contrast time curves according to the model representing the contrast exchanges between model compartments in Fig.1), - converting the extracted signal in a concentration signal, a concentration signal being a signal representative of the evolution of the contrast agent concentration with time (Subjects and Methods: “Concentration versus time curves were calculated in the liver and portal vein from FLASH/MRI images or signal images, reading on extracting signal intensity from FLASH/MRI images from time curve to convert to concentration of contrast time curves according to the model representing the contrast exchanges between model compartments in Fig.1), - calculating the at least one perfusion parameter and the at least one transport parameter by using a fitting procedure applied on a model (Subjects and Methods: determination of the Hepatic Extraction Fraction HEF from the concentration versus time curves and pharmacokinetic model as in Fig.1 three compartment model for the determination of the parameters and concentrations with k21, k12 and k3 for at least one perfusion and transport parameter from equation with results in Table 1 after multiple regression analysis as in Results with “additionally, the deconvoluated curve was fitted with a three-compartmental model (Fig.1) to get the uptake rate (k21), the backflux rate (k12) and the hepatobiliary efflux rate (k3)”) , the model being a function which associates to a plurality of parameters each concentration signal (Subjects and Methods: see equation model), the plurality of parameters being parameters which characterizes the kinetics of the elimination of the contrast agent by the liver (equation giving h(t) as sum of concentrations of contrast in the hepatic compartments x2(t) and x3(t) characterizing the transport of the contrast agent within the hepatocyte compartment and to the bile compartment from the blood compartment therefore characterizing the amount of contrast being taken away from the blood compartment), the liver being represented as a three-compartment organ with an extracellular compartment, a hepatocyte compartment and the intra-hepatic bile ducts (Fig.1), the plurality of parameters comprising at least one perfusion parameter and at least one transport parameter (Subjects and Methods: equation), [...the fitting procedure being applied in two steps:  Docket: 13490056US 3 - a first step during which several parameters of the model are set to zero, the model becoming a simplified model corresponding to the liver being represented as a two-compartment organ with an extracellular compartment and a hepatocyte compartment only, to obtain determined parameters with a determined value and...] - a [...second...] step during which several parameters are set the determined value, to obtain the at least one perfusion parameter and the at least one transport parameter, each step being achieved with a fitting technique being a non-linear [...least-square...] fitting technique using pseudo-random initial conditions (fitting process in Subject and Methods “Additionally, the deconvoluated curve was fitted with a three-compartmental model (Fig.1) to get the uptake rate (k21), the backflux rate (k12) and the hepatobiliary efflux rate (k3) where one of ordinary skill in the art would recognize that the non-linear equation with exponential functions can only be fitted with non-linear regression known in the art).
While Giraudeau teaches the use of FLASH sequences for acquiring images for contrast enhanced MRI images with gradient echo, Quarles shows within the same field of endeavor of contrast MRI imaging (Title and abstract) the commonly known use of dual or multi-gradient contrast enhanced MRI with a variable flip angle gradient-echo approach for the determination of the kinetics parameters for the contrast agent perfusion (p.3-4 ¶  2.1 Animal Studies “Dual-echo DSC-MRI- and DCE-MRI-derived measures of Ktrans and νe were compared” and “A variable flip angle gradient-echo approach was employed to produce a T10 map” reading on FLASH sequence with multi-gradient echo sequences). Additionally, Quarles teaches the common approach of fitting the kinetic/perfusion parameters to the acquired data using non-linear least square regression/curve fitting (p.4 last ¶ to p5 1st ¶ “used with a nonlinear least squares curve fitting routine to extract Ktrans,TOI and νe,TOI “) therefore teaching each step being achieved with a fitting technique being a non-linear least-square fitting technique using pseudo-random initial conditions as claimed in claim 1.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Giraudeau with imaging with multi-gradient echo sequences and with each fitting step being achieved with a fitting technique being a non-linear least-square fitting technique using pseudo-random initial conditions, since one of st ¶).
Giraudeau and Quarles do not specifically teach each image associating to each pixel of the image the amplitude of the measured signal in the magnetic resonance imaging technique and the phase of the measured signal in the magnetic resonance imaging technique and the fitting procedure being applied in two steps:Docket: 13490056US 3- a first step during which several parameters of the model are set to zero, the model becoming a simplified model corresponding to the liver being represented as a two-compartment organ with an extracellular compartment and a hepatocyte compartment only, to obtain determined parameters with a determined value and a second step during which several parameters are set the determined value, to obtain the at least one perfusion parameter and the at least one transport parameter as in claim 1.
However, it is known in the art as reviewed by Garpebring that the measured contrast enhanced imaging signal is a complex signal with an amplitude and phase since the signal is having a real component and an imaginary component (p.24 equation (3.2) with complex notation for the magnetic moment M’xy(x,t) as associated to the contrast enhanced image from the MRI with the definition of a phase  as eq. (3.3) for each point of the space including the one of the image) as reviewed by Garpebring within the same field of endeavor of providing images for contrast enhanced MRI (Title and abstract) therefore showing the intrinsic nature of the MRI signal for the contrast agent perfusion as complex signals which are broadly reading on each image associating to each pixel of the image the amplitude of the measured signal in the magnetic resonance imaging technique.
Additionally, Blomqvist teaches within the same field of endeavor of determination of kinetics/perfusion parameters from MRI imaging (Title, abstract and [0001]) the hepatic response to perfusion of contrast agent ([0018]) with the consideration of two stages for the perfusion of the contrast agent with an initial vascular stage with the contrast agent flowing from the vascular compartment to the hepatocytes (Fig.3 Hepatic extraction curve with time period of 0 to 420s) followed by a second phase of Hepatic retention curve with the contrast agent remaining longer within the hepatic compartment (Fig.3 time period above 420s) with Eliat teaching that a two compartment model (Fig.4 blood compartment and hepatic compartment) can be used for the determination of the kinetics/perfusion parameters for the first vascular response time period using a Runge-Kutta fitting technique as non-linear fitting technique with known least square analysis (¶ 3.3) in agreement with the analysis of Giraudeau who has described the transport parameter k3 as being very small compared to the other kinetic constants/parameters k21 and k12 therefore indicating that for time sufficiently small the third compartment kinetics is not significant and for large time all the compartment provide sufficient contributions (Table 1 compartmental analysis) and proceed to analyze the second time period range with the three compartment model already used by Giraudeau for the whole set of data or the second set of data (Fig.2) for the hepatic retention region. 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Giraudeau, Quarles and Garpebring with starting with the simpler fitting of the first region with the simpler model of two compartments for the hepatic vascular stage for the period between 0-420s with a fitting process by neglecting the third compartment in order to estimate the parameters relative to the two compartment model and then performing a second fitting for the complete time period using the complete three compartment for the whole time period with initial conditions parameters as those estimated on the fitting procedure being applied in two steps:Docket: 13490056US 3- a first step during which several parameters of the model are set to zero, the model becoming a simplified model corresponding to the liver being represented as a two-compartment organ with an extracellular compartment and a hepatocyte compartment only, to obtain determined parameters with a determined value and a second step during which several parameters are set the determined value, to obtain the at least one perfusion parameter and the at least one transport parameter as claimed in claim 1, since one of ordinary skill in the art would recognize using a simplified three compartment model into a two compartment model during an initial first region which predominantly provides perfusion within the two first compartments of blood vessel and the hepatocyte tissue within an initial time period and using a complementary second time period during which the predominant retention of the contrast agent within the hepatocyte compartment occurs with leakage toward the bile compartment and diffusion from the blood vessel to the hepatocyte compartment with the initial three compartment model, as taught by Blomqvist, Eliat and Giraudeau and since utilizing the estimated parameters from the two compartment model as initial conditions with the determined parameters from the first time period within the three compartment model for the whole time period in order to avoid optimization error with false partial minima from the least square analysis and provide a more accurate the fitting 
Regarding claim 10, Giraudeau, Quarles, Garpebring, Blomqvist and Eliat teach the method steps of claim 1 therefore carrying out the steps of a method for post-processing images of the subject, to obtain determined parameters, the method for post-processing images being according to claim 1. Additionally, Giraudeau teaches that the determination of the transport parameters within the model as insight of the tissue being cirrhotic or normal (Purpose) therefore reading on predicting that the subject is at risk of suffering from the liver disease based on the determined parameters with therefore Giraudeau, Quarles, Garpebring, Blomqvist and Eliat teaching claim 10 with a method for predicting that a subject is at risk of suffering from a liver disease.
Regarding claim 11, Giraudeau, Quarles, Garpebring, Blomqvist and Eliat teach the method steps of claim 1 therefore carrying out the steps of a method for post-processing images of the subject, to obtain determined parameters, the method for post-processing images being according to claim 1. Additionally, Giraudeau teaches that the determination of the transport parameters within the model as insight of the tissue being cirrhotic or normal (Purpose) therefore reading on diagnosing the liver disease based on the determined parameters with therefore  method for diagnosing a liver disease. 
Regarding claim 12, Giraudeau, Quarles, Garpebring, Blomqvist and Eliat teach the method steps of claim 1 wherein Giraudeau is testing patient with norm tissue and patient with cirrhotic liver tissue (Table 1) therefore teaching carrying out the steps of a method for post-processing images of the subject, to obtain determined parameters, the method for post-processing images being according to claim 1 and the first subject being a subject suffering from the liver disease, and carrying out the steps of the method for post-processing images of a second subject, to obtain second determined parameters, the method for post- processing images being according to claim 1 and the second subject being a subject not suffering from the liver disease. Additionally, Giraudeau teaches that the determination of the transport parameters within the model as insight of the tissue being cirrhotic, therefore determining a therapeutic target as the cirrhotic tissue presenting the characteristic parameters based on the results of the determined parameters as in Table 1 therefore teaching or at least suggesting selecting a therapeutic target based on the comparison of the first and second determined parameters with therefore Giraudeau, Quarles, Garpebring, Blomqvist and Eliat teaching claim 12 with a method for identifying a therapeutic target for preventing and/or treating a liver disease.
Regarding claim 13, similarly to claim 12, Giraudeau, Quarles, Garpebring, Blomqvist and Eliat teach the method steps of claim 1 wherein Giraudeau is testing patient with norm tissue and patient with cirrhotic liver tissue (Table 1) therefore teaching carrying out the steps of a method for post-processing images of the subject, to obtain determined parameters, the method for post-processing images being according to claim 1 and the first subject being a subject suffering from the liver disease, and carrying out the steps of the method for post-processing images of a second subject, to obtain second determined parameters, the method for post- processing images being according to claim 1 and the second subject being a subject not suffering from the liver disease.
 method for identifying a biomarker, the biomarker being a diagnostic biomarker of a liver disease, a susceptibility biomarker of a liver disease, a prognostic biomarker of a liver disease or a predictive biomarker in response to the treatment of a liver disease.
Regarding claim 15, Giraudeau, Quarles, Garpebring, Blomqvist and Eliat teach the method steps of claim 1 wherein Blowqvist teaches also computer program storable on a computer readable medium comprising a plurality of code segments (claim 18) applicable to a processing unit (claim 1) therefore reading on a computer program product comprising instructions for carrying out the steps of a method according to claim 1 when said computer program product is executed on a suitable computer device.
Regarding claim 16 as dependent on claim 16, Blomqvist additionally teaches the computer program being stored on a computer readable medium therefore reading on A computer readable medium having encoded thereon a computer program according to claim 15 as claimed in claim 16.
Regarding claim 17, Giraudeau, Quarles, Garpebring, Blomqvist and Eliat teach the method steps of claim 1 including a method for obtaining determined parameters by imaging a region of interest in a subject, the determined parameters comprising at least one perfusion parameter and at least one transport parameter, each perfusion parameter being relative to the injecting a contrast agent...] - acquiring images with a magnetic resonance imaging technique, the magnetic resonance imaging technique being enhanced by the contrast agent, the magnetic resonance imaging technique involving successive echoes of a multiple-gradient echo sequence, each image associating to each pixel of the image the amplitude of the measured signal in the magnetic resonance imaging technique and the phase of the measured signal in the magnetic resonance imaging technique, the method for obtaining further comprising at least the phase of: - extracting a time-intensity curve for at least one pixel of the images, to obtain at least one extracted signal, - converting the extracted signal in a concentration signal, a concentration signal being a signal representative of the evolution of the contrast agent concentration with time, - calculating the at least one perfusion parameter and the at least one transport parameter by using a fitting procedure applied on a model, the model being a function which associates to a plurality of parameters each concentration signal, the plurality of parameters being parameters which characterizes the kinetics of the elimination of the contrast agent by the liver, the liver being represented as a three-compartment organ with an extracellular compartment, a hepatocyte compartment and the intra-hepatic bile ducts, the plurality of parameters comprising at least one perfusion parameter and at least one transport parameter, the fitting procedure being applied in two steps: a first step during which several parameters of the model are set to zero, the model becoming a simplified model corresponding to the liver being represented as a two-compartment organ with an extracellular compartment and a hepatocyte compartment only, to obtain determined parameters with a determined value and * a second step during which several parameters are set the determined value, to obtain the at least one perfusion parameter and the at least one transport parameter, Docket: 13490056US 8 each step being achieved with a fitting technique being a non-linear least- square fitting technique using pseudo-random initial conditions. Additionally, Giraudeau teaches the injection of gadoxetate in the subjects (Subjects injecting a contrast agent as additionally claimed in claim 17 from claim 1.
Therefore, Giraudeau, Quarles, Garpebring, Blomqvist and Eliat teach all the limitations or method steps of claim 17.
Regarding the dependent claims 2-4, 6-9, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Giraudeau, Quarles, Garpebring, Blomqvist and Eliat.
Regarding claim 2, as discussed above for claim 1, Giraudeau, Quarles, Garpebring, Blomqvist and Eliat teach the two step fitting processes with the first time period as fitted with the two compartment model within 0-420s as taught by Eliat and with the three compartment model within the whole time period including the first time period as taught by Giraudeau (Fig.2) therefore wherein the first step is applied on images during a first interval of time and the second step is applied on images during a second interval of time, the second interval of time including the first interval of time as claimed.
Regarding claim 3, as discussed above, Giraudeau, Quarles, Garpebring, Blomqvist and Eliat teach the two step fitting processes with the first time period as fitted with the two compartment model within 0-420s with the three compartment model within the whole time period of 0-3500s which reads on wherein the ratio of the first interval of time to the second interval of time is inferior to 25% as claimed.
Regarding claim 4, as discussed above for claim 1, Giraudeau, Quarles, Garpebring, Blomqvist and Eliat teach the two step fitting processes with the first time period as fitted with the two compartment model within 0-420s which is 7 mins therefore anticipating the claimed range as in wherein the first interval of time is comprises between 5 minutes to 10 minutes as claimed.
Regarding claim 6, Eliat teaches the interpolation of the concentration curves (p.140 col.1 2nd ¶ “spline interpolation”) therefore reading on the phase of converting comprises a step of interpolating the concentration signal. 
ij between each of the three compartments as claimed.
Regarding claim 8, as previously discussed, Giraudeau teaches the determination of the hepatic extraction fraction (Subjects and Methods: determination of the Hepatic Extraction Fraction HEF from the concentration versus time curves and Fig. 2 with compartmental model) which reads on the hepatocyte uptake fraction, therefore teaching wherein the calculating phase comprises a step of calculating at least one of the hepatocyte uptake fraction, the extracellular mean transit time and the extracellular volume based on the determined at least one perfusion parameter and the at least one transport parameter, the calculated parameter being one of determined parameter as claimed.
Regarding claim 9, as discussed above, Giraudeau is acquiring FLASH images with region of interest within the liver (Subjects and Methods “Concentration versus time curves were calculated in the liver and portal vein from FLASH images”) reading on the region of interest (ROI) includes a part of the liver as claimed.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Giraudeau et al. (2014 Proc. Intl. Soc. Mag. Reson. Med. 22:0142; Pub.Date 2014) in view of Quarles et al. (2012 Magn. Reson. Imaging 30:944–953; Pub.Date 2012) with evidential reference Garpebring (2011 PhD thesis Radiation Physics Dept. Radiation Sciences Umea Sweden 127 pages; Pub.Date 2011) in view of Blomqvist et al. (USPN 20110098556 A1; Pub.Date 04/28/2011; Fil.Date 03/11/2009) with evidential reference  Eliat et al. (2005 Proc. 4th Intl. Symp. Image Signal Proc. Analysis 136-14; Pub.Date 2005) as applied to claims 1-4, 6-13 and 15-17 and further in view of Georgiou (2014 Ph.D. thesis Medical and Human Sciences 253 pages; Pub.Date 2014).
Giraudeau, Quarles, Garpebring, Blomqvist and Eliat teach a method and device as set forth above.

However, Georgiou teaches within the same field of endeavor of DCE-MRI determination of the perfusion kinetics within the liver of patients (Title abstract) with the concentration in the blood vessel is being converted initially as concentration within the plasma since knowing the standard of  hematocrit fraction in the vascular volume would allow the determination of the concentration of contrast agent within the plasma or liquid portion of the blood as taught by Georgiou (p.142 1st ¶ “Plasma concentration was estimated using a hematocrit level of 0.45”  and p.150 2nd ¶ “Plasma concentration time series in the hepatic portal vein (VIF) were estimated using a hematocrit level of 0.45”) therefore reading on the phase of converting comprises a step of converting the concentration of contrast agent concentration in blood into the concentration of contrast agent concentration in plasma as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Giraudeau, Quarles, Garpebring, Blomqvist and Eliat with the phase of converting comprises a step of converting the concentration of contrast agent concentration in blood into the concentration of contrast agent concentration in plasma, since one of ordinary skill in the art would recognize that determining the concentration of the contrast agent within the blood plasma was known in the art as taught by Georgiou.  One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Georgiou and Giraudeau teach fitting acquired image data from contrast enhanced MRI images to contrast agent kinetic/perfusion models within the patient. The motivation would have been to ideally provide the concentration of the contrast agent within the liquid phase of the blood which is the plasma since RBC do not provide sequestration to the contrast agent, as suggested by Georgiou (p.63 2nd ¶ with the contrast agent distributing in plasma and interstitial spaces).
14 is rejected under 35 U.S.C. 103 as being unpatentable over Giraudeau et al. (2014 Proc. Intl. Soc. Mag. Reson. Med. 22:0142; Pub.Date 2014) in view of Quarles et al. (2012 Magn. Reson. Imaging 30:944–953; Pub.Date 2012) with evidential reference Garpebring (2011 PhD thesis Radiation Physics Dept. Radiation Sciences Umea Sweden 127 pages; Pub.Date 2011) in view of Blomqvist et al. (USPN 20110098556 A1; Pub.Date 04/28/2011; Fil.Date 03/11/2009) with evidential reference  Eliat et al. (2005 Proc. 4th Intl. Symp. Image Signal Proc. Analysis 136-14; Pub.Date 2005) as applied to claims 1-4, 6-13 and 15-17 and further in view of Taouli et al. (2013 AJR 201:795-800; Pub.Date 2013)
Giraudeau, Quarles, Garpebring, Blomqvist and Eliat teach a method and device as set forth above.
Regarding claim 14, Giraudeau, Quarles, Garpebring, Blomqvist and Eliat teach the method steps of claim 1 wherein Giraudeau is testing patient with norm tissue and patient with cirrhotic liver tissue (Table 1) as for analyzing the function of the tissue being either diseased or normal, such having the defined hepatic extraction fraction as a characteristic of the function of the liver as taught by Giraudeau (Fig.2) or as taught by Blomqvist ([0107], [0137] and [0186] with HEF being determined using contrast and compartmental analysis as a function of the liver). Additionally, Blomqvist teaches the monitoring of the patient response to the treatment of a liver with a drug ([0102]) wherein the patient treatment is characterize with the ratio of the hepatic function such as ([0102]-[0103] with Fratio providing a quantification of the efficiency of the drug treatment with the ratio of the function determined for the patient having the disease before the treatment and after the treatment ([0102]) in order to monitor the efficacy of the treatment therefore teaching carrying out the steps of a method for post-processing images of a first subject, to obtain first determined parameters, the method for post- processing images being according to claim 1  and the first subject being a subject suffering from the liver disease and having received the compound (for the determination of the hepatic function such as HEF or parameters from compartmental analysis for the patient suffering from the disease after drug treatment), - carrying claim 1  and the second subject being a subject suffering from the liver disease and not having received the compound (for the determination of the hepatic function such as HEF or parameters from compartmental analysis for the patient suffering from the disease before drug treatment).
Giraudeau, Quarles, Garpebring, Blomqvist and Eliat do not specifically teach - selecting a compound based on the comparison of the first and second determined parameters.
However, Taouli teaches within the same filed of endeavor of DCE-MRI applied to perfusion analysis (Title and abstract) the selection of antiangiogenic drugs for liver metastases using the contrast enhancement MRI imaging for monitoring the efficacy of these drugs (p.795 col.1 2nd ¶ to col.2 1st ¶  “monitoring treatment response to antiangiogenic drugs in liver metastases” which implies the analysis of the efficacy of the antiangiogenic drugs therefore selecting the efficient ones for treatment).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Giraudeau, Quarles, Garpebring, Blomqvist and Eliat with selecting a compound based on the comparison of the first and second determined parameters, since one of ordinary skill in the art would recognize that using the enhanced contrast MRI imaging with analysis of the contrast perfusion within the liver before and after the drug treatment to monitor the drug efficacy was known in the art as taught by Taouli.  One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Taouli and Giraudeau teach fitting acquired image data from contrast enhanced MRI images to contrast agent kinetic/perfusion models within the patient. The motivation would have been to ideally provide means for monitoring the effect of potential chemical treatment on the targeted hepatic tissue, as suggest by Taouli (p.795 col.1 2nd ¶ to col.2 1st ¶).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785